DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Election/Restrictions
Regarding Claim 7, Applicant’s arguments are not persuasive.  The examiner notes that claim 7 recites a “rotational force applying means configured to apply to said first gear a rotational force for engaging a tooth of said first gear with said second gear and said drive gear” in lines 11-13.  This limitation means that a tooth of the first gear engages both the second gear and the drive gear.  This is shown in Fig. 16 where gear 42 is the first gear that has teeth that engage both drive gear 40 and second (driven) gear 43. Thus, this claim is characteristic of unelected Species D and is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The specification appears to have a typographical error in paragraph [0125].  The examiner respectfully suggests replacing “second smaller tooth 43i” with -- second smaller tooth 42i --.  See also Figs. 20b-20e.
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites the limitation "the second gear" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 appears to have a typographical error in line 9.  The examiner respectfully suggests replacing “a second gear” with -- [[a]] the second gear --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a locking member capable of locking and releasing said first gear in claim 7; and
a sheet feeding device configured to feed the sheet in claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites that at least one of the teeth of said first gear has a portion not engageable with said second gear.  This is disclosed in Fig. 20b-20e, where tooth 42i does not contact gear 40 (the specification describes this in paragraph [0125]).  However, the original disclosure does not disclose a first gear which is a partially toothed gear (as claimed in parent claim 1), wherein at least one of the teeth of said first gear has a portion not engageable with said second gear (as claimed in claim 19).  Therefore, the original disclosure does not support that Applicant possessed the subject matter of claim 19.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 8, 9, 11, 12, 14, 15, 19, 20, 22 and 23  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that “said tooth surface has such a shape that the first contact point is in a region closer to the first gear than the first line of action” in lines 16-17.  This limitation is unclear because the specification and claim does not define “a region.”  Furthermore, the examiner notes that the first contact point is on the first gear.  Since the first contact point is already on the first gear (at T1), it is unclear how the first contact point can be (merely) close to the first gear.  Similarly, the first line of action is at least partially on the first gear (at P1), therefore it is unclear how the first contact point can be closer to the first gear than the first line of action.  Lastly, it is unclear if this limitation is intended to mean that the interval between the first contact point T1 and the first gear at d1 (see Fig. 3b of the Drawings) is smaller than the interval between the first contact point T1 and the first line of action L (see Fig. 3b).  Based on Fig. 3b of the Drawings, the examiner has interpreted the limitation to mean that “said tooth surface has such a shape that an interval between the first contact point and a center of the first gear is smaller than an interval between the first line of action and the center of the first gear.”
	Claims 3, 5, 8, 9, 11, 12, 14, 15, 19, 20, 22 and 23 depend on claim 1 and are rejected for inheriting the same problem.
Claim 5 recites that “said first gear includes a region without a tooth, the region is adjacent to the first tooth on an upstream side of the first tooth with respect to the rotational moving direction of said first gear” in lines 2-4.  However, the specification discloses that the region without a tooth is adjacent to the first tooth on a downstream side of the first tooth (see Fig. 2, for example).  Therefore, there is a conflict between the specification and the claim.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  See MPEP 2173.03 and In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  The examiner has interpreted the claim to mean that “said first gear includes a region without a tooth, the region is adjacent to the first tooth on a downstream side of the first tooth with respect to the rotational moving direction of said first gear.”
Claim 9 recites that “said second gear is a driving gear configured to be driven by a driving force received from said first gear through an engagement with said first gear” in lines 2-4.  The use of the term “driving gear” suggests that the second gear drives another gear.  However, the claim recites that the second gear is driven by the first gear.  Therefore, it is unclear if the second gear is a driven gear or a driving gear.  The examiner has interpreted the claim to mean that “said second gear is a driven gear configured to be driven by a driving force received from said first gear through an engagement with said first gear.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 9, 20, 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009 300858 by Watanabe (“Watanabe”).

As for claim 1, Watanabe discloses a drive transmitting device (Fig. 2) comprising:
a first gear (3) which is a partially toothed gear, the first gear including a first tooth (31a) and a second tooth (tooth adjacent 31a), the first tooth (31a) being at least one of teeth (31) of said first gear (3), and the second tooth (tooth adjacent 31a) being at least one of the teeth (31) of said first gear (3), the second tooth being adjacent to the first tooth with respect to a rotational moving direction (CCW in Figs. 2 and 3) of said first gear (see Figs. 2 and 3), the second tooth being in front of the first tooth with respect to the rotational moving direction (CCW in Figs. 2 and 3) of said first gear (see Figs. 2 and 3); and
a second gear (2) configured to engage with said first gear (3);
wherein the first tooth (31a) has a tooth surface configured to contact said second gear (see Fig. 3), and the first tooth engages the second gear after the second tooth engages the second gear in a state where rotation of the first gear is continued (see Figs. 2 and 3),
wherein when (i) a first contact point (lowest corner of 31a in Fig. 5) denotes a contact point between the first tooth and the second gear, (ii) a second contact point (lowest corner of tooth adjacent 31a in Fig. 5) denotes a contact point between the second tooth and the second gear, and (111) a first line of action denotes a line of action which is formed by movement of the second contact point with a rotation of the second gear, said tooth surface has such a shape that an interval between the first contact point and a center of the first gear is smaller than an interval between the first line of action and the center of the first gear (because the end of the second tooth protrudes deeper into gear 2 than the end of the first tooth).

As for claim 3, Watanabe discloses that the first line of action is a common interior tangent line between a basic circle of said first gear and a basic circle of said second gear (see Figs. 2, 3, 4).

As for claim 5, Watanabe discloses said first gear (3) includes a region without a tooth (left side of 3), the region is adjacent to the first tooth on a downstream side of the first tooth with respect to the rotational moving direction of said first gear (see Fig. 3).

As for claim 8, Watanabe discloses that the first tooth is configured to contact the second gear such that the first contact point is moved from a first point (the deepest contact point of tooth 31a) is to a second point (a shallower contact point when tooth 31a has rotated away from the first point), the second point is further from the first line of action than the first point is.

As for claim 9, Watanabe discloses that said first gear (3) is a drive transmission gear configured to transmit a driving force, and said second gear (2) is a driven gear configured to be driven by a driving force received from said first gear (3) through an engagement with said first gear.

As for claim 20, Watanabe discloses that the first tooth (31a) has a cross-sectional area which is smaller than that of the second tooth (tooth adjacent to 31a) in a plane perpendicular to a rotational axis of said first gear (see Fig. 5).

As for claim 21, Watanabe discloses a drive transmitting device (Fig. 2) comprising:
	a first gear (3) which is a partially toothed gear, the first gear including a first tooth (31a) and a second tooth (tooth adjacent 31a), the first tooth (31a) being at least one of teeth (31) of said first gear (3), and the second tooth (tooth adjacent 31a) being at least one of the teeth (31) of said first gear (3), the second tooth being adjacent to the first tooth with respect to a rotational moving direction (CCW in Figs. 2 and 3) of said first gear (see Figs. 2 and 3) such that the first tooth engages the second gear after the second tooth engages the second gear in a state where rotation of the first gear is continued (see Figs. 2 and 3), the second tooth being in front of the first tooth with respect to the rotational moving direction of said first gear (see Figs. 2 and 3); and
a second gear (2) configured to engage with said first gear;
wherein the first tooth (31a) has a tooth surface configured to contact said second gear (see Fig. 3),
wherein when (i) a first contact point (lowest corner of 31a in Fig. 5) denotes a contact point between the first tooth and the second gear, (ii) a second contact point (lowest corner of tooth adjacent 31a in Fig. 5) denotes a contact point between the second tooth and the second gear, and (iii) a first line of action denotes a line of action which is formed by movement of the second contact point with a rotation of the second gear, said tooth surface has such a shape that the first contact point is offset from the first line of action (because the end of the second tooth protrudes deeper into gear 2 than the end of the first tooth).

As for claims 22 and 24, Watanabe discloses that a rotation speed of the second gear (2) when the second gear is rotated by the first tooth (31a) is slower than a rotation speed of the second gear (2) when the second gear is rotated by the second tooth (because the end of the second tooth protrudes deeper into gear 2 than the end of the first tooth).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009 300858 by Watanabe (“Watanabe”) in view of “Design, Applications, Advantages, and Manufacturing of the Involute Gear” by Suvo (“Suvo”) as downloaded by the Internet Archive Wayback Machine on March 23, 2015.

As for claims 23 and 25, Watanabe discloses a drive transmitting device according to claims 1 and 21 (see the rejections of claims 1 and 21 above) and that the first tooth is smaller than the second tooth (Watanabe: see Fig. 5).
Watanabe does not disclose that the second tooth is an involute tooth.
However, Suvo discloses a tooth that is an involute tooth (see “How the Involute Gear Teeth Profile are Generated”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second tooth of Watanabe to be an involute tooth as disclosed by Suvo in order to reduce torque variation and give silent operation (Suvo: Advantages of Involute Gears).

Allowable Subject Matter
Claims 11, 12, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the prior art of record and the examiner’s knowledge does not disclose or suggest stacking means configured to stack sheets; first feeding means configured to feed a sheet from the sheets stacked on said stacking means; second feeding means configured to feed the sheet fed out of said first feeding means; and a drive transmitting device according to claim 1 configured to transmit a driving force to said stacking means or said first feeding means.
	Claim 12 depends on claim 11 and inherits the same allowable subject matter.
Regarding claim 14, the prior art of record and the examiner’s knowledge does not disclose or suggest a sheet feeding device configured to feed the sheet; and a drive transmitting device according to claim 1 configured to transmit a driving force to said sheet feeding device.
Claim 15 depends on claim 14 and inherits the same allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853